Citation Nr: 0735668	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

The current appeal arises from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The RO denied the veteran's claim of 
service connection for hearing loss.  In July 2003, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2004.

During the course of this appeal, the RO denied service 
connection for tinnitus; however, the veteran has not filed 
an appeal with respect to this issue.

In June 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include obtaining a new VA opinion 
concerning the etiology of the veteran's hearing loss.  After 
accomplishing the requested action, the RO/AMC continued the 
denial of the claim on appeal (as reflected in a June 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. The competent medical evidence of record preponderates 
against a finding that the veteran has a current hearing 
disability that is due to any incident or event of active 
military service, and hearing loss is not shown to have been 
manifested to a compensable degree within one year after 
separation from service. 

3.  The only competent and persuasive medical opinion to 
address the question of whether there exists a medical nexus 
between any current hearing loss disability and service 
weighs against the claim.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hearing loss, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing requirement.

A July 2006 letter from the RO/AMC informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
Board notes that the timing of the July 2006 notice is not 
shown to prejudice the appellant.  Because the Board's 
decision herein denies this service connection claim, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as outpatient treatment 
records from the VA Medical Center (VAMC) in Togus, Maine and 
VA examination reports.  Also of record and considered in 
connection with the claim are various written statements by 
the veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

A.  Factual Background

Service medical records (SMRs) reflect that audiometric 
testing of the veteran, conducted at the time of his entry 
into service in November 1963, noted pure tone decibel 
thresholds as follows (American Standards Association (ASA) 
units are converted to International Standards Organization 
(ISO) units):





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
       
10
5
10
10
15

A December 1965 SMR reflects that the veteran stated he fired 
an M14 on December 14th and 15th and had persistent "buzzing" 
in the left ear.  The examiner's impression was neurosensory 
hearing loss in the left ear and "return of symptoms 
continue."

A January 1966 SMR indicated that the veteran still 
complained of persistent buzzing in the left ear.  The 
examiner noted that the veteran was to go to the ENT (Ear, 
Nose and Throat) clinic.

In a March 1966 SMR, the examiner at the ENT clinic noted 
ringing in the veteran's left ear since November 1965.  The 
examiner reported that the ENT exam was within normal limits 
and audiometric testing revealed pure tone decibel thresholds 
were as follows (ASA units are converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
--
10
LEFT
       
20
15
10
--
40

The examiner's impression was tinnitus secondary to mild 
neurosensory hearing loss in the left ear.  The examiner 
dispensed earplugs to the veteran and the veteran was 
instructed to avoid loud noises.

On separation examination in September 1966, the veteran's 
ears and eardrums were listed as normal.  Audiometric testing 
revealed pure tone decibel thresholds were as follows (ASA 
units are converted to ISO units):






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
       
15
10
10
10
5

A whispered voice hearing test was also conducted that 
revealed 15/15 left ear.  It was noted that the veteran was 
rated as a personnel specialist during service.

VA outpatient treatment records from May 1999 to February 
2004 primarily show that the veteran was seen for other 
disorders and complaints.  However, several records reflect 
his complaint of poor hearing (see, for example, those dated 
in January 2001, September 2001, March 2002, August 2002, 
January 2003 and February 2003).

The veteran underwent a VA audiology examination in May 2003.  
According to the examination report, the veteran complained 
of hearing loss with background noise and speech to the left 
ear.  History of military service noise included exposure on 
the firing range, primarily to M-14 or M22 rifles, and the 
sounds of occasional bulldozers and cranes from the combat 
engineers unit with which the veteran served.  Post service 
noise exposure included hunting and practice shooting and 
occasional chainsaw use.  It was noted that the veteran did 
not wear any hearing protection for these post-service 
exposures.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
50
55
LEFT
       
20
30
70
85
90

Speech recognition scores on the Maryland CNC Word List were 
92 percent in the veteran's right ear and 60 percent in his 
left ear.  Diagnosis was bilateral sensorineural hearing loss 
that was mild to moderate in the right ear and mild to severe 
in the left ear.  The audiologist indicated that tinnitus and 
mild high frequency hearing loss incurred by the veteran in-
service appeared to have only been a temporary threshold 
shift based upon the separation examination reflecting that 
the veteran's hearing had improved to within normal limits.  
The examiner noted that the veteran related a significant 
worsening in his hearing approximately two years before, just 
before removal of a brain stem tumor.  The VA examiner opined 
that it was not as least as likely as not that the veteran's 
current hearing loss was related to the report of ear 
complaints and hearing loss in March 1966 while in service.

An October 2003 VA medical record stated that the veteran 
reported severe trouble with hearing, especially on his left 
side, since he returned from an out-of-state proton beam 
irradiation treatment for his clivus chordoma.  It was noted 
that the veteran said that he could not hear the phone ring 
or casual conversation.  A brief examination revealed no 
aural discharge and a lot of ear wax.  An audiogram and 
further assessment was to be considered, if there was no 
amelioration of the veteran's hearing complaint.  

A December 2003 VA medical record noted that the veteran had 
poor hearing in his left ear for years and that hearing in 
the normally good right ear had diminished since the previous 
summer.  

January 2004 VA medical records reflect that the veteran had 
a stent placed in his right eardrum, that his ear had 
drained, and that his hearing improved. 

A February 2004 VA medical record notes an ENT consultation 
due to the veteran's serious otitis.  Possible sensorineural 
hearing loss was noted, with the left ear worse than the 
right.  The physician did not know whether hearing loss might 
be due to shooting rifles, or to the aging process, or to the 
veteran's radiation therapy for a cordoma.  A future 
audiogram was planned.

In an August 2006 signed statement, the veteran indicated 
that he became a good shooter while in service, but that he 
never wore any hearing protection on his trips to the firing 
range.  He stated that over the years his hearing gradually 
decreased and he subsequently needed to have hearing aides.  
Post service, the veteran said that he worked for Sears and 
Roebuck for 20 years and was never exposed to loud noises 
like he was in service.

On VA examination in January 2007, the veteran complained 
that his hearing had continued to worsen.  He said that he 
had difficulty understanding what people were saying in all 
listening situations.  He also said that he no longer 
experienced any tinnitus.  The veteran said that he first 
noticed some hearing difficulties about 1965, but that he 
noticed a very significant worsening approximately two months 
before a December 2001 operation for a brain stem tumor.  
According to the examination report, there was negative 
history for vertigo, dizziness, balance difficulties, ear 
aches, ear infections, drainage, or a family history of 
hearing loss.  The veteran reported that while in service he 
was on the firing range quite often, firing M14 rifles 
primarily and sometimes M22s.  He said that he was around 
occasional bulldozers and cranes while with the combat 
engineers, approximately two to three times a year for one or 
two weeks.  After discharge, the veteran said occupational 
noise exposure was negative.  Recreational noise exposure 
consisted of the veteran's occasional use of a chainsaw 
without wearing any hearing protection.  

On examination, audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
65
65
65
LEFT
       
65
65
70
85
95

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the veteran's right ear and 56 percent in the 
veteran's left ear.  Diagnosis was moderate sensorineural 
hearing loss in the right ear at 500 Hz, severe at 1000 Hz, 
and moderately severe from 2000 Hz to 4000 Hz.  In the left 
ear there was a moderately severe sloping to profound 
sensorineural hearing loss from 500 Hz to 4000 Hz.

The VA examiner, who reviewed both the claims file and the 
Board's June 2005 remand, declined to change his opinion from 
the May 2003 VA examination.  He reiterated that the veteran 
appeared to have normal hearing sensitivity upon entrance 
into service.  There appeared to be significant noise 
exposure in service in terms of the firing range and 
construction equipment.  The examiner noted that during 
service tinnitus was reported once and a mild high frequency 
hearing loss was noted.  However, this appeared to the 
examiner as only a temporary threshold because upon discharge 
his hearing appeared to be within normal limits.  After 
discharge, the examiner noted that the veteran reported his 
tinnitus went away and that he did frequent gun firing and 
occasionally used a chainsaw without hearing protection.  
According to the examination report, the veteran said that 
his tinnitus did not reappear until 2002 and that there was a 
significant worsening in his hearing just before removal of a 
brain stem tumor in 2001.  Currently, as noted above, the 
veteran's tinnitus symptoms have ended.  The VA examiner 
found that it was less likely than not that the veteran's 
hearing loss was related to his service as his hearing was 
within normal limits at the time of separation from service 
and the symptoms he described occurred recently in time.  The 
examiner noted that his opinion was strengthened further by 
the continued significant worsening of hearing in both ears 
since the May 2003 VA examination.  This supported the view 
that there was a recent progressive hearing loss due to post 
service factors.  

Medical records from the Social Security Administration (SSA) 
duplicate records already found in the claims file or do not 
relate to the veteran's claim of hearing loss.


B.  Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 St. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

The veteran contends that he was exposed to acoustic trauma 
in service because he spent time on the firing range firing 
rifles without wearing any hearing protection and that his 
service unit worked with loud bulldozers and machinery.  
Therefore, he also contends that his bilateral hearing loss 
now is directly related to his active service then.  With 
reference to contemporaneous documentation, however, the 
evidence of record shows that the veteran was a personnel 
specialist in service and that his hearing tested within 
normal limits during his separation examination in September 
1966.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, 
however, during service while there is some evidence of 
hearing loss in the left ear in the March 1966 audiogram, the 
audiogram taken at discharge shows normal hearing.  Further, 
the next audiogram in the record reflecting hearing loss is 
from May 2003, or nearly 40 years after the veteran's 
separation from active service.  

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
The current medical record does not contain any competent and 
probative medical opinion to link any current hearing loss to 
service.  However, the record also discloses that the veteran 
told the VA examining audiologist in 2003 and in 2007 that 
his hearing began to worsen in approximately 2001, just 
before removal of a brain stem tumor.  Moreover, audiograms 
taken at both VA examinations show the continued significant 
worsening of the veteran's hearing loss in both ears.  The 
January 2007 VA examiner cited the deterioration in audiogram 
findings between the May 2003 and January 2007 VA 
examinations as further proof that strengthened his opinion 
that the veteran's current hearing loss was not related to 
service.

In both VA examinations, the VA audiologist took note of the 
evidence found in the veteran's service medical records, 
particularly that the veteran appeared to have normal hearing 
at induction and discharge in spite of possible acoustic 
trauma on the firing range and an in-service complaint of 
tinnitus with a March 1966 audiogram that showed mild high 
frequency hearing loss.  The May 2003 VA examination report 
characterized the mild high frequency hearing loss as a 
temporary threshold shift based upon the separation 
examination reflecting that the veteran's hearing had 
improved to within normal limits.  The Board notes that the 
claims file is rather large as it includes medical records 
from the veteran's Social Security Administration file.  
After reviewing the veteran's claims file, however, the VA 
audiologist opined again in January 2007 that it was unlikely 
that the veteran's current hearing loss was attributable to 
service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Goodsell v. 
Brown, 5 Vet. App. 36, 42 (1993) (Board must evaluate the 
credibility and probative value of physician statements); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (suggesting 
that bare transcription of lay history, unenhanced by 
additional comment by the transcriber does not become 
competent medical evidence merely because the transcriber is 
a medical professional).  

The competent and probative medical evidence in the claims 
file regarding hearing loss shows that the veteran had no 
chronic hearing loss when he entered and left service, and 
hearing loss was not found in any audiogram found in the file 
until May 2003, or nearly 40 years after the veteran was 
discharged from service.  

Accordingly, as it has not been shown that the veteran's 
current hearing loss is related to service or any incident 
thereof, service connection for hearing loss must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  The Board emphasizes that the 
determination in this case is a medical one that must be 
based upon the professional evidence of record, rather than 
lay opinion.

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hearing loss must be denied.


ORDER

Service connection for hearing loss is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


